Citation Nr: 1502970	
Decision Date: 01/21/15    Archive Date: 01/27/15

DOCKET NO.  04-25 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD) from March 24, 2003 to January 24, 2005, in excess of 50 percent from January 25, 2005, to August 10, 2009, and in excess of 70 percent from August 11, 2009 to December 13, 2011.  

2.  Entitlement to an effective date earlier than December 13, 2011 for the grant of entitlement to special monthly compensation (SMC) under 38 U.S.C.A. § 1114(s).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Seay, Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to July 1969.  

These matters come before the Board of Veterans Appeals (Board) on appeal of rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

For the purposes of clarity, the Board will discuss the procedural history of this case.  An October 2003 rating decision assigned an initial 10 percent disability rating for PTSD, effective March 31, 2003.  In April 2007, the Board remanded the issue for further development.  A December 2008 rating decision increased the PTSD rating to 30 percent, effective March 31, 2003, and assigned a 50 percent rating effective September 16, 2008.  In a July 2009 Board decision, the Veteran's PTSD was rated as 30 percent disabling from March 31, 2003 to January 24, 2005 and 50 percent disabling as of January 25, 2005.  The Board denied entitlement to a rating in excess of 30 percent for the Veteran's PTSD prior to January 25, 2005 and in excess of 50 percent thereafter.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In December 2010, the Court endorsed a joint motion for remand (JMR) and remanded the matter for further proceedings.

A May 2011 rating decision found a clear and unmistakable error in the Veteran's initial rating as his claim was received by the RO on March 24, 2003, not March 31, 2003.  Accordingly, he was assigned an earlier effective date of March 24, 2003 for his 30 percent rating for PTSD.

In November 2011, the Board remanded the issue for additional development.  In an April 2012 rating decision, the RO confirmed and continued the 30 percent rating in effect for PTSD, increased the 50 percent rating to 70 percent, effective August 11, 2009, and increased the 70 percent rating to a 100 percent rating, effective December 14, 2011.  In a July 2012 Board decision, the issues of entitlement to a rating in excess of 30 percent for PTSD from March 31, 2003 to January 24, 2005, entitlement to a rating in excess of 50 percent from January 25, 2005 to August 10, 2009, and entitlement to a rating in excess of 70 percent from August 11, 2009 to December 13, 2011, were denied.  The Veteran appealed the July 2012 Board decision to the Court.  

In a March 2014 memorandum decision, the Court set aside the July 2012 Board decision.  In the memorandum decision, the Court stated that the Board failed to determine whether the Veteran's PTSD caused complete unemployability, such that it would have alone caused TDIU and therefore demonstrated entitlement to SMC.  See Bradley v. Peake, 22 Vet. App. 280, 293 (2008).  The Court explained that in Bradley, id., it was determined that a grant of TDIU based on a single disability constituted a service-connected disability rated as total for the purposes of 38 U.S.C.A. § 1114(s).  As an aside, the Board notes that the Veteran was granted entitlement to a TDIU effective March 24, 2003, the date of the grant of service connection for PTSD until he was assigned a 100 percent schedular rating for PTSD effective December 14, 2011.  The Veteran was granted SMC under 38 U.S.C.A. § 1114(s) effective December 14, 2011, when he was granted a 100 percent schedular rating for PTSD.  The Court determined that the issue of whether the Veteran's "PTSD caused complete unemployment and entitled him to SMC was within the Board's authority to address."  Under the circumstances, the Board finds that the issue of entitlement to SMC prior to December 14, 2011 is before the Board.  The Board recognizes that the Veteran's representative listed "entitlement to a TDIU" as an issue on appeal in the written brief presentation.  As noted, the issue of entitlement to a TDIU was granted and was not appealed to the Board.  A May 2011 rating decision granted an earlier effective date of March 24, 2003 for the grant of entitlement to a TDIU.  The issue discussed by the Court's memorandum decision was whether the Veteran was entitled to SMC, not whether the Veteran was entitled to a TDIU or an earlier effective date for the grant of entitlement to a TDIU.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

VA has a duty to assist a claimant in obtaining relevant and adequately identified records.  Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010); Loving v. Nicholson, 19 Vet. App. 96, 102 (2005); see also 38 U.S.C. § 5103A(b); 38 C.F.R. § 3.159(c).  Here, the VA medical treatment records indicate that the Veteran applied for disability benefits from the Social Security Administration (SSA), but was denied.  See March 2007 VA medical treatment record.  The Board points out that "[i]n the context of the duty to assist in obtaining records, the relevance of the documents cannot be known with certainty before they are obtained."  Hyatt v. Nicholson, 21 Vet. App. 390, 394 (2007).  Accordingly, the Board must remand to obtain records from the SSA.  

With respect to entitlement to an earlier effective date for SMC, the Veteran is required to have a single service-connected disability rated at 100 percent, and (1) another service-connected disability rated at 60 percent or more, or (2) he must be permanently housebound by reason of service-connected disability or disabilities.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i) (2014).  See Bradley v. Peake, 22 Vet. App. 280 (2008).  As the issue of entitlement to an initial disability rating in excess of 30 percent for PTSD from March 24, 2003 to January 24, 2005, in excess of 50 percent from January 25, 2005, to August 10, 2009, and in excess of 70 percent from August 11, 2009 to December 13, 2011 is being remanded for additional development, the Board must defer adjudication of the issue of entitlement to an earlier effective date for SMC as the issues are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).

Accordingly, the case is REMANDED for the following action:

1.  Contact the SSA and request all records related to the Veteran's claim for disability benefits.  Any negative response must be included in the claims folder and the Veteran notified accordingly.  

2.  Thereafter, readjudicate the issues on appeal.  If any benefit sought remains denied, issue a supplemental statement of the case to the Veteran and his representative.  After allowing an appropriate amount of time for response, return the case to the Board for review.  


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

